Order, Supreme Court, New York County (Charles E. Ramos, J.), entered June 4, 2009, which denied defendant’s motion for dismissal of the action on the ground that New York is an inconvenient forum, affirmed, without costs.
In this legal malpractice action, the motion court did not abuse its discretion in declining to dismiss this action on forum non conveniens grounds (see Shin-Etsu Chem. Co., Ltd. v ICICI Bank Ltd., 9 AD3d 171, 175-177 [2004]). Since the court may grant a forum non conveniens motion “on any conditions that may be just” (CPLR 327 [a]), which includes the power to impose “reasonable conditions designed to protect plaintiffs’ interests” (Chawafaty v Chase Manhattan Bank, 288 AD2d 58, 58 [2001], lv denied 98 NY2d 607 [2002]), the court could properly condition an inconvenient-forum dismissal on a waiver of the foreign forum’s two-year statute of limitations (see e.g. Healy v Renaissance Hotel Operating Co., 282 AD2d 363, 364 [2001]; Seung-Min Oh v Gelco Corp., 257 AD2d 385, 387 [1999]; Highgate Pictures v De Paul, 153 AD2d 126, 129 [1990]).
*483Nor can defendant prevail on its belated offer, made in its motion for reargument, to waive its potential statute of limitations defense, since the court had also properly found that defendant had not met its burden of establishing that New York was an inconvenient forum and that the matter should be tried in Texas based upon a consideration of factors including potential hardship to proposed witnesses, the location of records and files, the residency of the parties, and the burden imposed upon the New York courts (see Gulf Oil Corp. v Gilbert, 330 US 501, 508 [1947]; Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 479 [1984], cert denied 469 US 1108 [1985]).
We have considered defendant’s remaining arguments and find them unavailing. Concur—Andrias, J.P., Acosta and DeGrasse, JJ.